I think it was unnecessary to produce the warrant relative to which Shelton and Watt gave evidence before the justice of the peace, because in this case, the title to the iron is not in question, nor is it necessary for the same reason that Watt should be called to declare on oath what he swore to before the magistrate relative to the iron. That proceeding is given in evidence now collaterally to prove a knowledge in the defendant that the plaintiff had not improperly become possessed of the iron, and that there was no probable cause for the prosecution. I also think it was competent to show in evidence the indictment against the defendant's brother on which the plaintiff was indorsed as a witness, because it is from such circumstances that the jury are at liberty, if they think proper, to believe that the prosecution was malicious, and on that account (189) give adequate damages. I therefore think the rule for a new trial should be discharged.
HENDERSON, J., concurred.
PER CURIAM.                                           No error. *Page 107